Case 7:19-mj-02044-MRG Document 7 Filed 04/06/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America, 7:19-MJ-2044(MRG)
Plaintiff,
JUDGMENT
-against-
Alicia Avery,
Defendant.

 

The issues in the above entitled action were brought before the Honorable Martin R.
Goldberg, United States Magistrate Judge, on September 26, 2019. The Court thereafter accepted
the defendant’s plea of guilty to Unlicensed Operation of a Vehicle, in violation of § 509.1 of
the New York Vehicle and Traffic Law, in full satisfaction of the Misdemeanor Complaint filed
on February 28, 2019, it is

ORDERED, ADJUDGED AND DECREED that the Defendant pay a fine of $100.00
by October 29, 2019 or appear on October 30, 2019 to explain why the fine has not been paid.

Dated: Ancile 2025 2025
Poughkeepsie, N.Y.

SO ORDERED:

Hon. Martin R. dues
United States Magis dge

 
